internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp-plr-102145-99 date date mutual holding_company trustee custodian state a state b date dear this is in response to your letter dated date regarding a proposed transaction additional information was supplied in subsequent submissions in a letter dated date you withdrew requested rulings and modified ruling_request and requested two additional rulings in a letter dated date you withdrew ruling_request of the date supplement ruling_request in a letter dated date you withdrew requested ruling of the date submission the facts submitted indicate that mutual is a mutual_life_insurance_company organized under the laws of state a mutual is the common parent of an affiliated_group which files a life-nonlife consolidated_return as a mutual_insurance_company mutual has no authorized issued or outstanding_stock the policyholders of mutual through purchases of policies acquire both insurance coverage and certain rights membership interests in mutual these rights which arise by operation of state a law include the right to vote to elect directors of the company and rights to share in the surplus of the company including the right to receive a share of the company’s surplus upon a liquidation of the company plr- mutual has determined that it can raise capital more efficiently and have greater flexibility to make acquisitions if it becomes a stock company this will enable mutual to increase its market leadership and financial strength providing additional security for existing and future policyholders therefore the mutual board_of directors authorized the development of a plan_of_reorganization the plan for mutual to convert to a stock life_insurance subsidiary of a stock holding_company holding_company under the plan mutual’s eligible policyholders will receive common_stock of the holding_company cash or policy credits as consideration for the termination of their membership interests in mutual the demutualization the holding_company common_stock will be held through a_trust the trust to be established for the benefit of the policyholders who are to receive stock under the terms of the plan also referred to as the beneficiaries trust will be governed by the laws of state b to accomplish the demutualization the following transactions are proposed i ii iii iv v vi prior to the effective date of the demutualization the effective date mutual will form holding_company as a wholly-owned subsidiary of mutual on the effective date the mutual policyholders’ membership interests in mutual will be extinguished by operation of law mutual will issue of its common_stock to the trust on behalf and for the benefit of the mutual policyholders also referred to as beneficiaries the beneficiaries will be issued trust interests reflecting their proportionate ownership of the shares held in the trust immediately thereafter the trust will exchange the shares of mutual common_stock that it received in step iii above for shares of holding_company common_stock also referred to as trust shares such holding_company common_stock to be held for the exclusive benefit of the beneficiaries mutual will surrender to the holding_company and the holding_company will cancel all of the remaining shares of holding_company common_stock held by mutual immediately prior to the effective date mutual will establish a liability on its books reflecting the aggregate amount that the mutual board_of directors anticipates will be credited to policyholders who are required to receive policy credits as consideration under the terms of the plan and the aggregate amount of cash payable to policyholders who are entitled to receive cash under the terms of the plan plr- vii on the same date that the plan becomes effective the holding_company will sell shares of its common_stock to the public through an initial_public_offering ipo the holding_company shares that will be sold in the ipo will have rights and preferences with respect to voting dividends sharing on liquidation and all other matters that are identical to those of the holding_company shares issued to the trust on the effective date viii following the demutualization the number of outstanding shares of mutual stock will be reduced pursuant to a recapitalization under the terms of the plan all eligible policyholders will ultimately receive holding common_stock to be held by the trust for the benefit of such eligible policyholders except cash will be distributed by mutual to i policyholders who elect to receive cash ii policyholders with non-u s mailing addresses and iii policyholders with respect to which it is determined that it is not reasonable feasible to provide consideration in the form of stock in addition under the plan consideration will be paid through the addition of policy credits by mutual in cash or stock for qualifying policies that are i tax-sheltered annuities within the meaning of sec_403 ii individual retirement annuities within the meaning of sec_408 or sec_408a and iii individual annuity_contracts and individual life_insurance policies issued directly to a plan participant pursuant to a plan qualified under sec_401 or sec_403 policyholders who elect to receive cash will receive a cash payment from mutual as soon as is reasonably practicable following the plan effective date in consideration of the extinguishment of their membership interests each beneficiary will be issued a number of trust interests equal to the number of shares trust shares of holding_company allocated to such beneficiary under the terms of the plan all trust interests will be held in the name of a custodian the custodian who will keep records of all beneficiaries’ trust interests including a list of the names of each beneficiary and such beneficiary’s trust interests in addition to the trust interests received by the beneficiaries as described above each beneficiary that holds fewer than big_number trust interests may make an election to purchase additional shares of holding_company common_stock the additional shares of holding_company common_stock that are purchased on behalf of a beneficiary will be delivered to the trustee of the trust to be deposited in trust in exchange for additional trust interests that will be distributed to the beneficiary beneficiaries of the trust will be able to withdraw trust shares for sale sale election at prevailing market prices through a purchase and sale program trust shares will be sold through an independent agent in the market or in holding company’s discretion to holding_company at market prices pursuant to a share repurchase program to be established by holding company’s board_of directors board in addition a beneficiary may withdraw withdrawal election the trust plr- shares allocable to the beneficiary in_kind from trust in liquidation of all of the beneficiary’s trust interests beginning on the first anniversary of the effective date following the effective date beneficiaries may also elect to participate in any tender or exchange_offer for holding_company common_stock if a beneficiary elects to participate the beneficiary’s allocable trust shares will be withdrawn from the trust in liquidation of the beneficiary’s trust interest and the allocable trust shares will be tendered or exchanged on behalf of the beneficiary further in the event there is a transaction which would result in the exchange or conversion of trust shares for cash or other_property a beneficiary may elect to receive consideration other than in the form of common_stock of the acquirer if the beneficiary so elects the beneficiary’s allocable trust shares will be withdrawn from trust in liquidation of the beneficiary’s trust interests in addition the board may terminate the trust if the number of trust shares falls below of all outstanding shares of holding_company common_stock in any event the trust will terminate when the number of trust shares held by trust is less than of the outstanding holding_company common_stock upon termination of trust all remaining trust shares and any accumulated distributions thereon will be distributed by the trustee to the beneficiaries at that time holding_company may offer to purchase all or a portion of the trust shares to be distributed and beneficiaries will be given the opportunity to elect to have holding_company purchase all or some of their allocable trust shares under the trust agreement the trustee has only the powers set forth in the trust agreement the trust agreement provides that the trust will hold trust shares of holding_company except for the investment of distributions on the trust shares pending distributions to beneficiaries as described below the trustee has no power under the trust agreement to acquire other assets under the trust agreement on all matters other than beneficiary consent matters as defined in the trust agreement the trustee has the exclusive and absolute right to vote assent or consent the trust shares in favor of and in opposition to such matter or abstain from voting on such matter in accordance with the recommendation given by the board_of directors of the holding_company to its stockholders in respect of the matter or if no such recommendation is given as directed by the board_of directors of the holding_company with respect to any such matter other than a beneficiary consent matter for which no such recommendation is provided to the holding company’s stockholders the board_of directors of the holding_company shall provide voting directions to the trustee the trustee must request instructions from the beneficiaries in accordance with the trust agreement and must vote assent consent or abstain on the matter in accordance with the conditions in the trust agreement if the matter is a beneficiary plr- consent matter beneficiary consent matters include matters concerning the election or removal of directors of holding_company if a contesting stockholder of the holding_company has in compliance with the provisions of the holding company’s by-laws and applicable law given timely notice of the stockholder’s proposal to a nominate one or more candidates or a slate of candidates for election as directors of the holding_company b oppose one or more nominees of the holding company’s board_of directors for election of directors c remove one or more directors for cause or d nominate one or more candidates for elections as directors of the holding_company to fill the vacancy or vacancies resulting from the removal of one or more directors by the holding company’s stockholders the merger or consolidation of the holding_company into or with any other person the sale lease or exchange of all or substantially_all of the property or assets of the holding_company or the recapitalization or dissolution of the holding_company in each case which requires a vote of the holding company’s stockholders under applicable state b law or any other transaction that would result in an exchange or conversion of trust shares for cash securities or other_property prior to the first anniversary of the plan effective date the issuance of common_stock after the plan effective date at a price materially less than the then prevailing market price other than through an underwritten offering or to officers employees or insurance agents of the holding_company or an subsidiary of the holding_company pursuant to an employee_benefits plan any proposal requiring the board_of directors of the holding_company to amend or redeem the rights under the holding company’s stockholder rights plan other than a proposal with respect to which the holding_company has received advice of nationally-recognized legal counsel to the effect that the proposal is not a proper subject for stockholder action under state b law if at any time during the term of the trust the trustee shall receive cash dividends upon any trust shares the trustee shall distribute the same together with interest if any earned on such cash dividend by the trust to the custodian which shall promptly distribute such amounts to each trust_beneficiary pro_rata in accordance with the beneficiary’s interests on the holding company’s record_date for the payment of the dividend under the trust agreement the trustee shall distribute to the custodian any plr- cash dividends received upon any trust shares together with any interest earned the custodian shall promptly distribute such amount to each trust_beneficiary pro_rata in accordance with the trust beneficiary’s interests on the holding company’s record_date for the payment of the dividend distributions of all regular cash dividends if any received by the trust during any six-month period ending june or december in any calendar_year together with any interest earned thereon shall be made on the following july or january or if such day is not a business_day on the first business_day thereafter notwithstanding the foregoing the holding_company shall set a payment_date for such dividends so that they are distributed by the custodian to trust beneficiaries within days after their receipt by the trustee distributions of all other cash dividends to the custodian shall be made on the first business_day following the 30th day after receipt thereof by the trust and the custodian shall promptly thereafter distribute such amounts to the trust beneficiaries alternatively the trustee may arrange with the holding_company for the direct payment by the holding_company of such cash dividends to the trust beneficiaries pending distribution to the custodian cash dividends unless distributed directly by the holding_company to the trust beneficiaries shall be invested by the trustee in short term obligations of or guaranteed by the united_states or any agency_or_instrumentality thereof and in certificates of deposit of any bank or trust company having at the time of the investment a combined capital and surplus not less than dollar_figure any such obligations or certificates of deposit shall mature prior to the next distribution date and shall be held by the trustee until maturity the custodian shall make all calculations of interest on cash dividends required to be paid to trust beneficiaries hereunder the holding_company shall reimburse the trustee for all reasonable out-of- pocket expenses_incurred by the trustee in performance of its duties under the agreement however the holding_company shall not be required to reimburse the trust or the trustee for the expense of mailing to the custodian any proxy and other materials received by the trustee from persons other than the holding_company including mailings with respect to any beneficiary consent matter the following representations have been provided a b to the best of mutual’s knowledge and belief under the law regulations and irs rulings in effect as of the date hereof the policyholder’s receipt of mutual voting common_stock as consideration for the termination of their membership interest pursuant to the plan will constitute a recapitalization within the meaning of sec_368 provided the requested below are issued to the best of mutual’s knowledge and belief under the law regulations and irs rulings in effect on the date hereof the transfer by the trust to plr- the holding_company of mutual common_stock in exchange for newly- issued shares of holding_company common_stock will constitute a transfer described in sec_351 of the code provided the rulings requested below are issued c the trust will through the custodian cause form 1099’s reporting the trust’s items of income and deduction to be mailed on an annual basis to all beneficiaries in respect of whom form_1099 s are required to be issued sec_7701 of the code provides that the term corporation includes associations sec_301_7701-4 of the procedure and administration regulations provides that an investment_trust will not be classified as a_trust if there is a power under the trust agreement to vary the investment of the certificate holders however an investment_trust with a single class of ownership interests representing undivided beneficial interests in the assets of the trust will be classified as a_trust if there is no power under the trust agreement to vary the investment of the certificate holders in 122_f2d_545 2d cir cert_denied 314_us_701 the court stated that a power to vary the investment of the certificate holders exists if there is managerial power under the trust instrument that enables a_trust to take advantage of market variations to improve the investment of the investors the court held that a power to acquire new bonds upon the admission of new investors where existing investors would acquire a pro_rata interest in the new bonds was a power to vary the investment of the existing investors as the power allowed the trustee to take advantage of market variations in a manner that could improve the investment of the original investors although a trustee may not actually exercise all the powers and discretion granted under the trust agreement the parties are not at liberty to say that their purpose was other or narrower than that which they formally set forth in the instrument under which their activities were conducted 296_us_369 xv-1 c b in revrul_75_192 1975_1_cb_384 a trustee receives principal and interest payments on a pool of mortgages under the trust agreement therein the trustee will make quarterly distributions of all principal and interest payments received to each investor in proportion to its interest during the period between quarterly distribution dates the trustee is required to invest cash on hand in short-term obligations of or guaranteed by the united_states or any agency_or_instrumentality thereof and in certificates of deposit of any bank or trust company having a minimum stated surplus and capital the trustee is permitted to invest only in obligations maturing prior to the plr- next distribution date and is required to hold such obligations until maturity all the proceeds received from the mortgage payments along with the interest earned on these short-term investments and deposits will be distributed to the investors quarterly the trustee has no authority under the trust agreement to purchase new securities or mortgages or to make any other new investments in revrul_86_92 1986_2_cb_214 a_trust holds tax-exempt_bonds and contracts to purchase tax-exempt_bonds the contracts provide that the bonds must be transferred to the trust within days of the trust’s creation if a bond is not transferred for reasons beyond the control of the trustee or the trust’s sponsor the sponsor has days within which to transfer different bonds of substantially the same character and quality the revenue_ruling concludes that neither the trustee nor the sponsor has a power to take advantage of market variations to improve the investment of certificate holders the powers are incidental to the organization of the trust in revrul_90_63 1990_2_cb_270 the trustee of an investment_trust has a power to consent to changes in the credit support of debt obligations held by the trust the power is exercisable only to the extent the trustee reasonably believes the change is advisable to maintain the value of trust property by preserving the credit rating of the obligations the revenue_ruling concludes that although it is possible for the change in credit support to result in an increase in the value of the trust property the increase would be incidental to maintaining the value of the trust property thus the trustee’s limited power under the circumstances does not constitute a power to vary the investment of the trust as the term is used in sec_301_7701-4 of the regulations in revrul_75_192 each investor-certificate holder-beneficiary is treated as the owner of an aliquot portion of the trust pursuant to sec_677 the powers of the trustee to vote the trust shares does not enable the trustee to take advantage of market conditions to change the investment of the trust like the powers in revrul_86_92 and revrul_90_63 the trustee’s power to vote is incidental to the maintenance and preservation of the trust property and is independent of market consideration the power of the trustee to alter the make-up of the trust corpus is restricted to situations set forth in the trust agreement and the power to vote on corporate actions is not inconsistent with the trust agreement and does not constitute a power to vary the investment the short-term obligations in which the trustee may invest are similar to those in revrul_75_192 the trustee may invest only in obligations maturing prior to the next distribution date and must hold such obligations until maturity limiting the trustee to a fixed return similar to that earned on a bank account sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized over the adjusted_basis provided in sec_1011 plr- for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained when a grantor is treated as the owner of an entire trust the grantor is considered to be the owner of the trust assets for federal_income_tax purposes revrul_85_13 1985_1_cb_184 revrul_90_7 1990_1_cb_153 provides that a certificate holder in an investment_trust that has a single class of ownership interests and a fixed portfolio of stock does not recognize gain_or_loss when the certificates are exchanged for a proportionate share of the stock held by the trust however gain_or_loss is realized and recognized to the extent cash received in lieu of fractional shares exceeds or falls short of the certificate holder’s adjusted_basis in the fractional shares pursuant to sec_3 of revproc_99_3 1999_1_irb_106 the internal_revenue_service will not rule as to whether sec_351 applies to an exchange of stock for stock in the formation of a holding_company however the service has discretion to rule on significant subissues that must be resolved to determine whether a transaction qualifies under sec_351 the service will only rule on such subissues if they are significant and not clearly addressed by a statute regulation decision of the supreme court tax_treaty revenue_ruling revenue_procedure notice or other authority published in the internal_revenue_bulletin accordingly based on the information provided and the representations given and provided that no beneficiary receives cash in lieu of a fractional share in holding_company it is held as follows trust will be classified as a_trust for federal_income_tax purposes under sec_301_7701-4 of the regulations and not as a business_entity under sec_301_7701-2 and each beneficiary of the trust will be treated by reason of sec_677 as the owner of an aliquot portion of the trust and all income deductions and credits attributable to that portion are to be treated as those of the beneficiaries under sec_671 for u s federal_income_tax purposes the beneficiaries receipt of trust interests in the trust as classified in ruling above as consideration for the termination of their membership interests pursuant to the plan will be treated as i the exchange by the beneficiaries of their membership interest in mutual for voting common_stock of mutual followed by ii the plr- transfer by the beneficiaries of the mutual stock that they are deemed to receive under clause i above to the trust in exchange for trust interests the fact that i mutual common_stock will be issued to the trust as classified in ruling above prior to the transfer of the mutual common_stock to the holding_company in exchange for holding_company common_stock and ii the trust will hold the holding common_stock received in such exchange for the benefit of the beneficiaries will not affect the qualification of the exchange of the mutual common_stock for newly- issued holding_company common_stock as a transfer described in sec_351 no gain_or_loss will be recognized by a beneficiary on the contribution of mutual voting common_stock to the trust in exchange for trust interests no gain_or_loss will be recognized by a beneficiary upon the withdrawal of trust shares from the trust pursuant to a sale election a withdrawal election or in connection with a tender or exchange_offer or a cash- election merger any gain_or_loss recognized upon a subsequent sale exchange or other_disposition of the withdrawn trust shares by a beneficiary will be recognized solely by that beneficiary no gain_or_loss will be recognized by a beneficiary upon the distribution of trust shares to the beneficiary in liquidation of the beneficiary’s trust interests upon termination of trust any gain_or_loss upon the subsequent sale exchange or other_disposition of trust shares by the beneficiary will be recognized solely by that beneficiary beneficiaries who receive trust interests in exchange for their mutual stock will have a basis in their trust interests equal to the basis in the mutual stock transferred to trust on their behalf a beneficiary that receives trust interests in exchange for holding_company common_stock purchased on behalf of the beneficiary will have a basis in those trust interests equal to the basis of the holding_company common_stock transferred to the trust on the beneficiary’s behalf provided all of a beneficiary’s trust interests are acquired by the beneficiary on the same day and at the same cost the beneficiary’s basis in the trust shares distributed from trust to the beneficiary is determined by ratably apportioning the beneficiary’s basis in the beneficiary’s trust interests among all assets owned by the trust according to the relative values of those assets on the date the beneficiary acquired the beneficiary’s trust interests a beneficiary’s holding_period in a beneficiary’s trust shares will include the time the trust shares are held in the trust for the benefit plr- of that beneficiary see sec_1_1012-1 c of the regulations for rules that apply if a beneficiary’s trust interests are acquired on different dates or at different prices generally the policyholder’s basis in their membership interests in mutual is zero revrul_71_233 1971_1_cb_113 see revrul_74_277 1974_1_cb_88 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed or implied concerning the application of sec_302 and sec_1_1502-31 sec_1_1502-33 and sec_1_1502-75 no opinion is expressed or implied as to whether the transactions otherwise qualify under sec_351 and sec_368 no opinion is expressed concerning requested rulings and specifically no opinion is expressed as to whether the reimbursement of the trust’s expenses by the holding_company will give rise to taxable_income to the beneficiaries of the trust furthermore we are unable to rule on issue of the supplemental ruling_request section dollar_figure of revproc_99_1 1999_1_irb_6 pincite requires the taxpayer to provide all pertinent facts and to include copies of all documents pertinent to the ruling_request the taxpayer has not provided the documents it proposes to insert in the form_1099 mailing we will be pleased to consider this issue substantively if the taxpayer complies with revproc_99_1 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely philip j levine assistant chief_counsel by lewis k brickates assistant to the branch chief
